 

Exhibit 10.1
 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of May 9, 2011, by and among
BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”) the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”).
Capitalized terms used in this Amendment, and not otherwise defined in this
Amendment, have the meanings assigned thereto in the Credit Agreement defined
below.
W I T N E S S E T H:
 
WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the Lenders have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 7, 2010 as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement and Consent and First Amendment to
Security Agreement dated as of September 17, 2010 (as further amended, modified
or restated from time to time, the “Credit Agreement”), whereby upon the terms
and conditions therein stated the Lenders have agreed to make certain loans to
the Company upon the terms and conditions set forth therein; and
 
WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and
 
WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:
 
SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
 
(a)The following definitions in Section 1.01 (Certain Defined Terms) are amended
in their entirety to read as set forth below.
 
“Pricing Grid” means the annualized variable rates (stated in terms of basis
points (“bps”)) set forth below for the Applicable Margin, Commitment Fee and
Letter of Credit Fee, based upon the ratio of Effective Amount to the Borrowing
Base Amount, as follows:
 
Applicable Margin
 
 
 
Effective Amount/ Borrowing Base
LIBOR Rate
(bps)
Base Rate (bps)
Commitment
Fee
(bps)
Letter of Credit Fee
(bps)
90%
275.00
175.00
50.00
275.00
 90% 75%
250.00
150.00
50.00
250.00
 75% 50%
225.00
125.00
50.00
225.00
 50% 25%
200.00
100.00
37.50
200.00
25%
175.00
75.00
37.50
175.00

 

1

--------------------------------------------------------------------------------

 

The Pricing Grid for any date shall be determined by reference to the ratio of
the Effective Amount and Borrowing Base and any change (a) shall become
effective upon the delivery to the Administrative Agent of a Pricing Grid
Certificate of a Responsible Officer of the Company (which certificate shall be
delivered simultaneously with (i) the delivery of each Notice of Borrowing, any
notice required under Section 2.04, Notice of Conversion/Continuation or a
request for issuance of a Letter of Credit and (ii) any change in the amount of
the Borrowing Base), and (b) shall apply (i) in the case of the Base Rate Loans,
to Base Rate Loans outstanding on such delivery date or made on and after such
delivery date and (ii) in the case of the LIBOR Loans, to LIBOR Loans made,
continued or converted on and after such delivery date. Notwithstanding the
foregoing, at any time during which the Company has failed to deliver the
Pricing Grid Certificate when due, the ratio of Effective Amount to the
Borrowing Base shall be deemed, solely for the purposes of this definition, to
be greater than 90% until such time as the Company shall deliver such
certificate.
 
“Termination Date” means the earlier of (a) May 9, 2016, or (b) the date on
which the Lenders' Commitments terminate in accordance with the provisions of
this Agreement.
 
(b)Section 6.24 (Improved Real Estate) is inserted immediately after Section
6.23 (Solvency) of the Credit Agreement and shall read as follows:
 
6.24    Improved Real Estate
 
To the knowledge of each Loan Party, the Oil and Gas Properties that are not
Mortgaged Properties do not include any “buildings” (as defined under Section
4000 et. Seq. of the National Flood Insurance Reform Act of 1994, as amended)
that are critical to operating any Mortgaged Properties for the exploration and
production of oil and gas.
 
(c)Subsection (e) of Section 8.05 (Limitation on Indebtedness) of the Credit
Agreement is amended in its entirety as follows:
 
(e)    Senior Unsecured Notes and guaranties given by the Company, the Parent or
any Subsidiary that is a guarantor hereunder with respect thereto; provided that
(i) the principal amount of such Indebtedness shall not exceed $700,000,000 in
the aggregate, and (ii) after giving pro forma effect to such issuance and any
attendant automatic reduction in the Borrowing Base (and any resulting mandatory
prepayment) required by the second proviso of this clause (e), Parent shall be
in compliance with Sections 8.15 and 8.16 for the four-fiscal quarter period
most recently ended, further provided that, the Borrowing Base shall
automatically reduce on the date of such issuance of Senior Unsecured Notes by
an amount equal to 25% of the stated principal amount of such Senior Unsecured
Notes, except to the extent that the proceeds from the issuance of such Senior
Unsecured Notes are used to refinance all or a portion of the principal amount
of Senior Unsecured Notes existing at such time;
 
(d)Section 8.09 (Restricted Payments) of the Credit Agreement is amended in its
entirety as follows:
 
8.09    Restricted Payments
 
No Loan Party shall, or permit any of its Subsidiaries to, purchase, redeem or
otherwise acquire for value any membership interests, partnership interests,
capital accounts, shares of its capital stock or any warrants, rights or options
to acquire such membership interest, partnership interest or shares, now or
hereafter outstanding from its members, partners or stockholders or declare or
pay any distribution, dividend or return capital to its members, partners or
stockholders, or make any distribution of assets in cash or in kind to its
members, partners or stockholders (collectively “Restricted Payments”); except
(a) Parent may declare and pay dividends with respect to its Equity payable
solely in additional shares of its Equity, (b) Subsidiaries of the Company may
declare and pay dividends ratably with respect to their Equity, (c) the Company
may declare and pay dividends to Parent, and (d) Parent may declare and pay to
its Equity owners quarterly cash dividends of Available Cash or otherwise
purchase, redeem or acquire for value any membership interests, partnership

2

--------------------------------------------------------------------------------

 

interests, capital accounts, shares of its capital stock or any warrants, rights
or options to acquire such membership interest, partnership interest or shares
from its members, partners or stockholders in accordance with its partnership
agreement, so long as no Event of Default exists or would result therefrom, and
after giving effect to such Restricted Payment, the Loan Parties exhibit
pro-forma compliance with all terms and conditions of this Agreement. By making
a Restricted Payment pursuant to clause (d) above, Parent represents and
warrants to Administrative Agent and the Lenders that the conditions for making
such Restricted Payment have been satisfied.
 
(e)Section 8.14 (Interest Coverage Ratio) of the Credit Agreement is deleted and
Section 8.14 is amended to read as follows:
 
8.14    [Reserved]
 
(f)Section 8.15 (Leverage Ratio) of the Credit Agreement is amended in its
entirety as follows:
 
8.15    Leverage Ratio
 
Parent shall not permit the ratio of Total Indebtedness to EBITDAX for the four
(4) fiscal quarters ending on the last day of each fiscal quarter beginning with
the fiscal quarter ended March 31, 2011, to be greater than 4.00 to 1.00.
 
SECTION 2.    Guarantor Confirmation.
 
(a)The Guarantors hereby consent and agree to this Amendment and each of the
transactions contemplated thereby and hereby.
 
(b)Each Guarantor hereby agrees that Section 11.19 of the Credit Agreement shall
apply to each Guaranty to which it is a party.
 
(c)The Company and each of the Guarantors ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.
 
(d)The Company and each of the Guarantors agrees that the guarantees, pledges,
grants of security interests and other obligations, and the terms of each of the
Security Agreements and Guaranties to which it is a party, are not impaired,
released, diminished or reduced in any manner whatsoever and shall continue to
be in full force and effect and shall continue to secure all Obligations.
 
(e)The Company and each of the Guarantors acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.
 
SECTION 3.    Borrowing Base Redetermination. Upon the effectiveness of this
Amendment, in accordance with Section 2.05 of the Credit Agreement, the
Administrative Agent and the Lenders agree that the Borrowing Base on the
Amendment Effective Date shall be $735,000,000.
 
SECTION 4.    Conditions of Effectiveness. This Agreement and the amendments and
consent shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
 
(a)Amendment. The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Lenders, the Company, and the Guarantors (which may be by telecopy or PDF
transmission).
 
(b)Amendments to Mortgages. The Administrative Agent shall have received any
duly executed

3

--------------------------------------------------------------------------------

 

amendments to the Mortgages in form and substance satisfactory to the
Administrative Agent.
 
(c)Resolutions; Incumbency; Organization Documents, Good Standing for Company
and Parent. The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or a Responsible Officer with similar
responsibilities of each of the Company and the Parent, or such Person's general
partner, attaching and certifying as of the Amendment Effective Date: (i)
resolutions of its board of directors or members, authorizing the transactions
contemplated hereby and (ii) the names and genuine signatures of the Responsible
Officers of such Person, authorized to execute, deliver and perform, as
applicable, this Amendment and all other Loan Documents to be delivered by such
Person.
 
(d)No Default; Representations and Warranties; No Material Adverse Effect. As of
the Amendment Effective Date:
 
(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);
 
    (ii) no Default or Event of Default shall exist; and
 
(iii) since December 31, 2010, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(e)Certificate of the Chief Financial Officer of Parent. The Administrative
Agent shall have received a certificate signed by the Chief Financial Officer of
the Parent, certifying as of the Amendment Effective Date as to the solvency of
the Company and its Subsidiaries taken as a whole and the Parent and its
Subsidiaries taken as a whole.
 
(f)Amendment Fee. The Company shall have paid to the Administrative Agent, for
the benefit of the Lenders, an amendment fee equal to 30.0 bps of $735,000,000.
 
(g)Payment of Fees. Evidence of payment by the Company of all accrued and unpaid
fees, costs and expenses owed pursuant to this Amendment to the extent then due
and payable on the Amendment Effective Date.
 
(h)Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.
 
SECTION 5.    Representations and Warranties. Each of the Company and the Parent
represents and warrants to Administrative Agent and the Lenders, with full
knowledge that such Persons are relying on the following representations and
warranties in executing this Amendment, as follows:
 
(a)    It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.
 
(b)    The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles

4

--------------------------------------------------------------------------------

 

relating to enforceability.
 
(c)    This Amendment does not and will not violate any provisions of any of the
Organization Documents of the Company.
 
(d)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.
 
(e)    After giving effect to this Amendment no Default or Event of Default will
exist, and all of the representations and warranties contained in the Credit
Agreement and all instruments and documents executed pursuant thereto are true
and correct in all material respects on and as of this date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date).
 
SECTION 6.    Reference to and Effect on the Credit Agreement.
 
(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
SECTION 7.    Costs and Expenses. The Company agrees to pay all reasonable legal
fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.
SECTION 8.    Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
SECTION 9.    Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
SECTION 10.    Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.
SECTION 11.    Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 12.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.
SECTION 13.    Headings. Section headings in this Amendment are included herein
for convenience and

5

--------------------------------------------------------------------------------

 

reference only and shall not constitute a part of this Amendment for any other
purpose.
SECTION 14.    NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This amendment and
the other written loan documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.
SECTION 15.    No Waiver. Each of the Company and the Parent hereby agrees that
no Event of Default and no Default has been waived or remedied by the execution
of this Amendment by the Administrative Agent or any Lender. Nothing contained
in this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
 
 
[Signature Pages Follow]
 
    
 
 
 

6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 
THE COMPANY:
 
 
 
 
 
 
 
BREITBURN OPERATING L.P.,
 
 
a Delaware limited Partnership
 
 
 
 
 
 
 
By:
BREITBURN OPERATING GP, LLC, its general partner
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
PARENT:
 
 
 
 
 
 
 
 
 
BREITBURN ENERGY PARTNERS L.P.,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
BREITBURN GP, LLC, its general partner
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
PARENT GP:
 
 
 
 
 
 
 
BREITBURN GP, LLC,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
GENERAL PARTNER:
 
 
BREITBURN OPERATING GP, LLC,
 
 
a Delaware limited partnership,
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Second Amendment

--------------------------------------------------------------------------------

 

 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
 
BREITBURN FINANCE CORPORATION
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Co-Chief Executive Officer
 
 
 
 
 
 
 
BREITBURN MANAGEMENT COMPANY, LLC
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
 
Halbert S. Washburn
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
ALAMITOS COMPANY,
 
 
a California corporation
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
 
Halbert S. Washburn
 
 
 
 
Co-President
 
 
 
 
 
 
 
 
BREITBURN FLORIDA LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
BreitBurn Operating L.P., its sole member
 
 
 
By: BreitBurn Operating GP, LLC, its general partner
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
BREITBURN FULTON LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 /s/ Bruce D. McFarland
 
 
 
 
Bruce D. McFarland
 
 
 
 
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Second Amendment

--------------------------------------------------------------------------------

 

 
 
BEAVER CREEK PIPELINE, L.L.C.,
 
 
a Michigan limited liability company,
 
 
 
 
 
 
 
GTG PIPELINE LLC,
 
 
a Virginia limited liability company,
 
 
 
 
 
 
 
MERCURY MICHIGAN COMPANY, LLC,
 
 
a Michigan limited liability company,
 
 
 
 
 
 
 
TERRA ENERGY COMPANY LLC,
 
 
a Michigan limited liability company, and
 
 
 
 
 
 
 
TERRA PIPELINE COMPANY LLC,
 
 
a Michigan limited liability company
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
Name:
Halbert S. Washburn
 
 
 
Title:
Co-Chief Executive Officer
 
 
 
 
 
 
 
PHOENIX PRODUCTION COMPANY,
 
 
a Wyoming corporation and
 
 
 
 
 
 
 
PREVENTIVE MAINTENANCE SERVICES LLC,
 
 
a Colorado limited liability company
 
 
 
 
 
 
 
By:
 /s/ Halbert S. Washburn
 
 
 
 
Halbert S. Washburn,
 
 
 
Co-President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Second Amendment

--------------------------------------------------------------------------------

 

 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
as Administrative Agent, Issuing Lender and a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick J. Fults
 
 
 
 
 
 
Patrick J. Fults
 
 
 
 
Vice President
 
 
 
 
 
 
 
 
 
 
BANK OF MONTREAL
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gumaro Tijerina
 
 
 
 
Name:
Gumaro Tijerina
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Frazell
 
 
 
 
 
Name:
John Frazell
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
BNP PARIBAS
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Courtnery Kubesch
 
 
 
 
Name:
Courtnery Kubesch
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
/s/ Edward Pak
 
 
 
 
 
 
Edward Pak
 
 
 
 
Director
 
 
 
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Douglas Gale
 
 
 
 
 
Name:
Douglas Gale
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Yasantha Gunaratna
 
 
 
 
Name:
Yasantha Gunaratna
 
 
 
Title:
Vice President


Signature Page to Second Amendment

--------------------------------------------------------------------------------

 

 
 
 
ROYAL BANK OF CANADA
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Name:
Don J. McKinnerney
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
U.S BANK NATIONAL ASSOCIATION
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark E. Thompson
 
 
 
 
Name:
Mark E. Thompson
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
BANK OF SCOTLAND plc.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Julia R. Franklin
 
 
 
 
Name:
Julia R. Franklin
 
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND plc.
 
 
 
As a Lender
 
 
 
By. RBS Secutiries, Inc.
 
 
 
By:
/s/ Sandra Aultman
 
 
 
 
Name:
Sandra Aultman
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Vanessa A. Kurbatskiy
 
 
 
 
Name:
Vanessa A. Kurbatskiy
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
CREDIT SUISSE AG,
 
 
 
CAYMAN ISLANDS BRANCH
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mikhail Faybusovich
/s/ Vipul Dhadda
 
 
 
Name:
Mikhail Faybusovich
Vipul Dhadda
 
 
 
Title:
Director
Associate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Signature Page to Second Amendment

--------------------------------------------------------------------------------

 

 
 
 
TORONTO DOMINION (TEXAS) LLC.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Debbi L. Brito
 
 
 
 
 
Name:
Debbi L. Brito
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
JP MORGAN CHASE BANK, N.A.
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jo Linda Papadakis
 
 
 
 
Name:
Jo Linda Papadakis
 
 
 
Title:
Authorized Officer
 
 
 
 
 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
As a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Hiroshi Higuma
 
 
 
 
Name:
Hiroshi Higuma
 
 
 
Title:
Joint General Manager

 
 

Signature Page to Second Amendment